Opinion by
Lawrence, J.
It was stipulated that the assessment of duty at 50 cents per pound was based upon a vanadium content of 47/100 of 1 percent (0.47 percent), whereas tests made by the Government now establish that the vanadium content was actually only 425/1,000 of 1 percent (0.425 percent). Upon the uncontroverted facts of record, it was held that the iron in pigs containing vanadium was properly classified under paragraph 301, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), supplemented by Presidential proclamation (T. D. 51954), and the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), and assessed at 60 cents per ton, but, in addition, should have been assessed with duty at 50 cents per pound on 0.425 percent of vanadium content instead of 0.47 percent, as originally imposed by the collector.